     6:18-cv-00327-DAK-DBP Document 87 Filed in ED/OK on 09/29/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF OKLAHOMA


ADRIAN CROSS,

                  Plaintiff,                                       ORDER ADOPTING & AFFIRMING
                                                                    REPORT & RECOMMENDATION
v.
                                                                     Case No. 6:18-cv-00327-DAK-DBP
UNITED STATES MARSHAL
SERVICE, LLOYD VELLEK, DAVID L.                                              Judge Dale A. Kimball
HARLOW, DAVID ANDERSON, and
UNITED STATES OF AMERICA,

                  Defendants.


         This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Dustin B. Pead under 28 U.S.C. § 636(b)(1)(B). 1

On September 8, 2020, Magistrate Judge Pead issued a Report and Recommendation [ECF No.

86], recommending that Plaintiff’s Amended Complaint be dismissed with prejudice for failure

to state a plausible claim for relief under either the Federal Tort Claims Act or Bivens. The

Report and Recommendation notified Plaintiff that any objection to the Report and

Recommendation must be filed within fourteen days of receiving it. Plaintiff has not submitted

an objection as of the date of this Order, which the court assumes is past the deadline for

submitting an objection.

         A Magistrate Judge’s Report and Recommendation is subject to de novo review by this

court. See 28 U.S.C. § 636(b)(1)(B); see also Fed. R. Civ. P. 72(b). The court has reviewed the


1
 This case is before this court pursuant to an out of district referral from United States District Judge Ronald A.
White of the Eastern District of Oklahoma with the concurrence of the United States District Court Chief Judge
Robert J. Shelby.
  6:18-cv-00327-DAK-DBP Document 87 Filed in ED/OK on 09/29/20 Page 2 of 2




Report and Recommendation and the record de novo and agrees with Magistrate Judge Pead’s

recommendations. Furthermore, given that Plaintiff failed to submit any objections to the Report

and Recommendation, the court finds no reason to set it aside.

        Therefore, the court adopts and affirms Magistrate Judge Pead’s Report and

Recommendation in its entirety. Accordingly, Plaintiff’s Amended Complaint is dismissed with

prejudice for failure to state a claim.

        DATED this 29th day of September, 2020.

                                            BY THE COURT:



                                            DALE A. KIMBALL
                                            United States District Judge




                                               2
